HARRISON L. WINTER, Chief Judge,
dissenting from the denial of rehearing in banc:
Because my participation in the case has not exposed me to the full adversarial process, I am not presently disposed to express any view on the correctness of the panel decision. But the eloquent dissent of Judge Wilkinson overwhelmingly demonstrates that this is a classic case for in banc consideration. It is a case involving the most fundamental freedom in a context of the greatest significance on which there is a dearth of authority. Why, when the court has freely granted rehearings in banc in recent years in many less significant cases, it declines to do so here, is inexplicable.
I, too, dissent from the denial of rehearing in banc.